 



Exhibit 10.3
First Amended and Restated Employment Agreement
     This First Amended and Restated Employment Agreement (the “Agreement”) is
made as of June 1, 2007, between COMSYS IT Partners, Inc., a Delaware
corporation (the “Company”), and David L. Kerr (the “Executive”).

1.   BACKGROUND   1.1   The Executive is a party to that certain employment
agreement with the Company dated July 16, 2004, and currently holds a senior
executive position with the Company. As a result, the Executive has significant
responsibility for the Company’s management, profitability and growth. Likewise,
the Executive possesses an intimate knowledge of the Company’s business and
affairs, including its policies, plans, methods, personnel, opportunities, and
challenges.   1.2   The Company’s Board of Directors (the “Board”), acting
through the Compensation Committee, considers the continued employment of the
Executive to be in the best interests of the Company and its shareholders. The
Compensation Committee desires to structure the Executive’s compensation to
encourage the Executive to remain in service to the Company, in part by
providing for certain severance benefits if the Executive’s employment ends in
certain specified ways.   2.   DEFINITIONS. For purposes of this Agreement, the
following terms have the meanings set forth below. Other defined terms have the
meanings set forth in the provisions of this Agreement in which they are used.  
2.1   Base Salary is defined in Section 4.1.   2.2   Beneficial Owner is defined
in Rule 13d-3 of the Exchange Act.   2.3   Benefit means any Company- provided
or -sponsored pension plan, 401k plan, insurance plan, or other employee benefit
plan, program or arrangement, made available to the Company’s employees
generally.   2.4   Bonus Potential means the bonus amount that would be earned
by the Executive under the Company Bonus Plan if the Company’s EBITDA is 100% of
the targeted EBITDA for the applicable period as set forth on Exhibit B. The
Executive’s current Bonus Potential is set forth in Exhibit A, Schedule 1. If
such potential bonus amount is increased at any time in the Company’s sole
discretion, then the resulting increased potential bonus amount shall be deemed
the Bonus Potential for all purposes hereunder.   2.5   Bonus Potential Earned
means the amount of the Executive’s Bonus Potential that was earned during the
bonus period in question. The amount earned will be equal to the percentage of
Bonus Potential during the bonus period that corresponds to actual performance
during that period, multiplied by the Executive’s Bonus Potential. The amount
earned will be prorated for any bonus period the Executive was not employed by
the Company for the entire bonus period based on the portion of the bonus period
the

 



--------------------------------------------------------------------------------



 



    Executive was employed by the Company. Any such prorated bonus will be
determined at the same time and in the same manner that bonuses are determined
for other participants in the Company Bonus Plan upon completion of such bonus
period and payments will be made at the same time that payments are made to
other participants in the Company Bonus Plan. In no event will any portion of
the Bonus Potential be deemed to have been earned by the Executive if the
Executive resigns other than for Good Reason or if the Employment is terminated
for Cause.   2.6   Cause: As used in this Agreement:

  (a)   The term “Cause” or “for cause” or “with cause” (in upper or lower case)
means only one or more of the following except as excluded by subparagraph (b):
(1) the Executive’s conviction of a felony; (2) the Executive’s willful,
material and irreparable breach of this Agreement (other than for reason of
illness or disability) or any other agreement or contract between the Executive
and the Company or any of its subsidiaries; (3) the Executive’s gross negligence
in the performance of, or intentional nonperformance of or inattention to, the
Executive’s material duties and responsibilities hereunder, continuing for
thirty (30) days after receipt of written notice of need to cure the same; or
(4) the Executive’s willful dishonesty or financial dishonesty, moral turpitude,
fraud, theft or material misconduct with respect to the business or affairs of
the Company or any of its subsidiaries.     (b)   The terms “Cause,” “for
cause,” and “with cause” (in upper or lower case) shall not include any of the
following: (1) bad judgment; (2) negligence other than gross negligence; (3) any
act or omission that was based upon (i) authority given pursuant to a resolution
duly adopted by the Board, (ii) instructions of the Board or any committee
thereof or the chief executive officer of the Company or (iii) the advice of
counsel for the Company; or (4) any act or omission that the Executive believed
in good faith to have been in the interest of the Company, without intent of the
Executive to gain therefrom, directly or indirectly, a personal profit to which
he was not legally entitled.

2.7   Change of Control is defined in Section 10.2.   2.8   COBRA means the
Consolidated Omnibus Budget Reconciliation Act, as the same may be amended from
time to time, or any successor statute, together with any applicable regulations
in effect at the time in question.   2.9   Company Bonus Plan refers to the plan
that provides for incentive-based annual corporate bonuses for all Senior
Executives, or such other bonus plan as the Company may from time to time adopt
for its Senior Executives in its sole discretion, for providing such
incentive-based annual bonuses. The Company Bonus Plan shall establish the bonus
criteria for the Company and/or the Executive required for specified bonus
payment percentages to be earned. Any such employee-performance criteria which
the Company makes applicable to the Executive shall be consistent with the
Executive’s Position. The Executive’s Bonus Plan is attached as Exhibit B.

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 2

 



--------------------------------------------------------------------------------



 



2.10   Company Group means COMSYS IT Partners, Inc. and its subsidiaries.   2.11
  Company’s Business is intentionally defined broadly in view of the Executive’s
senior position with the Company; it means (1) any business engaged in by the
Company Group during the Executive’s Employment, or (2) any other business as to
which the Company Group has made demonstrable preparation to engage in during
such Employment and (i) in which preparation the Executive materially
participated, or (ii) concerning which preparation the Executive had access to
Confidential Information.   2.12   Confidential Information means information of
any Company Business that the Executive learns in the course of the Employment,
including but not limited to the information described in Section 8.1, other
than information which the Executive can show: (i) was in the Executive’s
possession or within the Executive’s knowledge before the Employment; or (ii) is
or becomes generally known to persons who could take economic advantage of it,
other than officers, directors, and employees of the Company, without breach of
an obligation to the Company; or (iii) the Executive obtained from a party
having the right to disclose it without violation of an obligation to the
Company; or (iv) is required to be disclosed pursuant to legal process (e.g., a
subpoena), provided that the Executive notifies the Company immediately upon
receiving or becoming aware of the legal process in question.   2.13   Day, in
upper or lower case, means a calendar day except as otherwise stated.   2.14  
Effective Date is defined in Section 5.1.   2.15   Employment means the
Executive’s employment with the Company.   2.16   Exchange Act means the
Securities Exchange Act of 1934, as amended.   2.17   Good Reason means the
occurrence of any one or more of the following events without the Executive’s
express prior written consent (see also the notice-and-cure provision in the
definition of Resignation for Good Reason):

  (a)   (1) removal by the Board of the Executive from the Position; (2) a
material diminution in the Executive’s Position, duties, or responsibility from
that held by the Executive immediately prior to such change; or (3) the
assignment by the Company to the Executive of duties that are materially
inconsistent with the Executive’s Position;     (b)   the Company’s requiring
the Executive to be permanently based (meaning requiring the Executive to
perform a majority of his duties for a period of more than 30 days) anywhere
other than within 50 miles of the Executive’s job location at the time that the
directive for such relocation is made by the Company;     (c)   any Reduction in
the Executive’s Base Salary, Bonus Potential, or other compensation (including
without limitation any Reduction of any non-contingent bonus or incentive
compensation for which the Executive is eligible);

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 3

 



--------------------------------------------------------------------------------



 



  (d)   failure to provide the Executive with any Benefit for which the
Executive is eligible under the Benefit plan’s requirements (and, if such
Benefit in question is optional, which the Executive has elected to receive);  
  (e)   any failure of the Company to fulfill its material obligations under
this Agreement or under any stock or stock option agreement, change of control
agreement, bonus, benefit or incentive plan or other agreement between the
Executive and the Company (the Company’s failure to fulfill obligations
addressed in subsections (a) through (d) shall be governed by those subsections
and not subsection (e));     (f)   failure of the Company to provide or maintain
a Company Bonus Plan whereby the Executive may earn a bonus as set forth in
Section 4.2; or     (g)   any purported termination by the Company of the
Employment other than as expressly permitted by this Agreement.

2.18   Group is defined in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended.   2.19   Merger Transaction means a merger,
consolidation or reorganization of the Company with or into any other Person or
Group, other than the Permitted Holders.   2.20   On-Target Performance means
the point at which the requirements under the Company Bonus Plan necessary for a
full payout of the Bonus Potential have been achieved.   2.21   Permitted
Holders means Wachovia Investors, Inc. and its affiliates.   2.22   Person is
defined in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended.   2.23   Position means the area of responsibility so identified in
Exhibit A, Schedule 1. If the Company in its sole discretion increases the
Executive’s area of responsibility, then such increased area of responsibility
shall be deemed the Position for all purposes hereunder.   2.24   Principal
Operating Offices means Houston, Texas, or such other location of the Company’s
headquarters from time to time.   2.25   Reduction, as applied to any aspect of
the Executive’s compensation or benefits, means any exclusion, discontinuance
without comparable replacement, diminution, or reduction in the same as in
effect immediately prior to such exclusion, discontinuance, diminution, or
reduction.

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 4

 



--------------------------------------------------------------------------------



 



2.26   Resign for Good Reason or Resignation for Good Reason means that all of
the following occur:

  (a)   the Executive notifies the Company in writing, in accordance with the
notice provisions of this Agreement, of the occurrence of one or more events
constituting Good Reason hereunder;     (b)   the Company fails to revoke,
rescind, cancel, or cure the event (or if more than one, all such events) that
was the subject of the notification under subparagraph (a) within thirty
(30) days after such notice; and     (c)   within ten (10) business days after
the end of the thirty-day period described in subparagraph (b), the Executive
delivers to the Company a notice of resignation in accordance with this
Agreement.

2.27   Sale Transaction means a sale, lease, exchange or other transfer of all
or substantially all the assets of the Company and its consolidated subsidiaries
to any other Person, other than the Permitted Holders.   2.28   Schedule 1 means
Schedule 1 set forth at the end of this Agreement in Exhibit A.   2.29   Senior
Executives means the executives of the Company holding the following positions,
by whatever title designated, and no others: chief executive officer; executive
vice president-chief operating officer; senior vice president and chief
financial officer; senior vice president and chief information officer; senior
vice president-corporate development; and senior vice president and general
counsel.   2.30   Severance Benefits means the post-employment compensation and
benefits to be provided to the Executive by the Company in as set forth in
Section 6.   2.31   Severance Payment is defined in Section 6.1.   2.32  
Special Severance Benefits is defined in Section 10.1.   2.33   Special
Severance Payment is defined in Section 10.1.   2.34   Termination Date means
the effective date of a termination of the Employment by either the Company or
the Executive.   2.35   Tribunal means court, or other body of competent
jurisdiction that is deciding a matter relating to this Agreement.   2.36  
Voting Stock means shares of capital stock of the Company the holders of which
are entitled to vote for the election of directors, but excluding shares
entitled to so vote only upon the occurrence of a contingency unless that
contingency shall have occurred.

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 5

 



--------------------------------------------------------------------------------



 



3.   EMPLOYMENT.   3.1   Position. Subject to the terms and conditions
hereinafter set forth, the Company hereby agrees to employ the Executive, and
the Executive hereby agrees to serve the Company, at the office and in the
Position referred to in Exhibit A, Schedule 1.

  (a)   The Executive will (i) devote his full time, attention, and energies to
the business of the Company and will diligently and to the best of his ability
perform all duties incident to his Employment hereunder; (ii) use his best
efforts to promote the interests and goodwill of the Company; and (iii) perform
such other duties commensurate with the Position as the Board may from
time-to-time assign to the Executive.     (b)   The Executive shall obtain the
written consent of the Board prior to serving on corporate, civic or charitable
boards or committees. This Section 3.1 shall not be construed as preventing the
Executive from serving on the corporate, civic or charitable boards or
committees on which he currently serves, as listed on Exhibit C; provided that
in no event shall any such service or business activity require the provision of
substantial services by the Executive to the operations or the affairs of such
businesses or enterprises such that the provision thereof would interfere in any
respect with the performance of the Executive’s duties hereunder.

3.2   Office Space, Equipment, etc. The Company shall provide the Executive with
office space, related facilities, equipment, and support personnel that are
commensurate with the Position.   3.3   Expense Reimbursement.

  (a)   The Company will timely reimburse the Executive for reasonable business
expenses incurred by the Executive in connection with the Employment in
accordance with the Company’s then-current policies.     (b)   Without limiting
Section 2.17(b) (Good Reason includes relocation without consent), or this
Section 3.3, if the Company determines that the Executive shall be relocated,
then the Company shall, in connection with such relocation, pay or reimburse the
Executive for all reasonable moving expenses incurred by the Executive.

4.   COMPENSATION AND BENEFITS DURING EMPLOYMENT. During the Employment, the
Company shall provide compensation and benefits to the Executive as follows.  
4.1   Base Salary. The Company shall pay the Executive a base salary at a rate
(before deductions, e.g., for employee-paid insurance premiums; deferrals, e.g.,
for flex-plan contributions; and withholding) not less than the Base Salary rate
set forth in Exhibit A, Schedule 1. If the Company in its sole discretion
increases the Executive’s base salary, then such increased salary shall be
deemed the Base Salary for all purposes hereunder. All

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 6

 



--------------------------------------------------------------------------------



 



    salary payments shall be made in accordance with the normal payroll
practices of the Company but in no less than equal semi-monthly installments,
less withholding or deductions required by law or agreed to by the Executive.  
4.2   Annual Bonus. In addition to the Base Salary, the Executive will
participate in the Company’s Bonus Plan. Executive will be paid his Bonus
Potential Earned pursuant to the terms of the Company Bonus Plan. A copy of
Executive’s Bonus Plan is attached as Exhibit B.   4.3   Benefits. The Executive
shall, upon satisfaction of legal or applicable third-party provider eligibility
requirements with respect thereto, be entitled to participate in all Benefits
now or hereafter in effect or that are hereafter made available to the Company’s
employees generally. The previous sentence shall not be construed as limiting
the Company’s right, in its sole discretion, to add to, reduce, modify, or
eliminate any such Benefit. In addition, the Company shall maintain for the
Executive any specific benefits set forth in Exhibit A, Schedule 1.   4.4  
Vacation; Holidays; Sick Leave. During the Employment, the Executive shall be
entitled to sick leave, holidays, and an annual vacation (included within the
Company’s Paid Time Off Policy (“PTO”)), all in accordance with the regular
policy of the Company for its Senior Executives (but in no event less than the
minimum annual vacation set forth in Exhibit A, Schedule 1), during which time
his compensation and benefits shall be paid or provided in full.   4.5   Annual
Compensation Review. At least annually during the Employment, the Company shall
review with the Executive the Base Salary, the Bonus Potential, and all other
forms of compensation, which the Executive is then receiving (or, in the case of
contingent compensation, for which the Executive is a participant in the
applicable plan). The Base Salary and Bonus Potential may be increased (but not
decreased) from time to time as determined by the Company’s Board or the
Compensation Committee thereof. Any increase in Base Salary shall not limit or
reduce any other obligation of the Company to the Executive under this
Agreement. The Base Salary and Bonus Potential may not be decreased without the
Executive’s express prior written consent.   4.6   Equity. Additional awards of
securities under COMSYS IT Partners, Inc. 2004 Stock Incentive Plan (or any
successor equity incentive plans) competitive with industry standards for
executives in like positions shall be made subject to the discretion of the
Compensation Committee of the Board.   5.   TERMINATION OF EMPLOYMENT   5.1  
Term of Agreement. The term of the Employment shall commence on the date hereof
(the “Effective Date”) and continue to December 31, 2008 (the “Original Term”)
and renew automatically for successive one-year terms (each, a “Renewal Term”)
unless notice of non-renewal is given by either party to the other party at
least six months prior to the end of

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 7

 



--------------------------------------------------------------------------------



 



    the Original Term or any Renewal Term (the “Expiration Date”); provided that
the Employment may also be terminated prior to such Expiration Date (i) by the
Executive for any reason, including Good Reason, (ii) by the Company with Cause,
(iii) by the Company without Cause or (iv) by the Company upon the Disability or
death of the Executive. In the event that (i) the Company does not renew the
Agreement at the end of the Original Term or any Renewal Term, (ii) the Company
terminates Employment prior to the Expiration Date without Cause, (iii) the
Executive terminates Employment prior to the Expiration Date for Good Reason, or
(iv) the death or Disability of the Executive, the Executive shall be entitled
to receive Severance Benefits pursuant to Section 6 of this Agreement.   5.2  
Termination in the Event of Disability. In the event of the incapacity of the
Executive, by reason of mental or physical disability to perform his material
duties hereunder, for a period of 120 consecutive days or 180 non-consecutive
days during any twelve (12) month period, as reasonably determined by the Board
or as certified by a qualified physician selected by the Board (collectively,
“Disability”), the Company may terminate the Executive’s Employment effective
upon written notice to the Executive. Prior to the termination of Executive’s
Employment pursuant to this Section 5.2, during any period that the Executive
fails to perform his full-time duties with the Company as a result of incapacity
due to physical or mental illness, he shall continue to receive his Base Salary,
Bonus and other benefits provided hereunder, less the amount of any disability
benefits received by the Executive during such period under any disability plan
or program sponsored by the Company.   5.3   Notice of Resignation; Waiver of
Notice Period. If the Executive resigns from the Company, the Executive will
give the Company at least four (4) weeks’ prior notice of resignation. The
Company may in its discretion waive any notice period stated in the Executive’s
notice of resignation, in which case the Termination Date of the Employment will
be the date of such waiver.   5.4   No Termination of Agreement Per Se.
Termination of the Employment will not terminate this Agreement per se; to the
extent that either party has any right under applicable law to terminate this
Agreement, any such termination of this Agreement shall be deemed solely to be a
termination of the Employment without affecting any other right or obligation
hereunder except as provided herein in connection with termination of the
Employment.   5.5   Transition of Email, Correspondence, etc. If the Employment
is terminated by either the Executive or the Company, the Company will provide
reasonable cooperation in (i) permitting the Executive to copy or remove the
Executive’s personal files (not including Company Confidential Information) from
the Executive’s computer and office, and (ii) arranging for any personal emails
or phone messages to be forwarded to the Executive for a reasonable period of
time after such termination (not to exceed sixty (60) days).   5.6   Payments
Following Termination.

(a) If the Employment is terminated for any reason, either by the Company or by
the Executive’s resignation, then the Company shall pay the Executive the
following amounts

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 8

 



--------------------------------------------------------------------------------



 



as part of the Company’s next regular payroll cycle but in no event later than
thirty (30) days after the Termination Date, to the extent that the same have
not already been paid:
(i) any and all salary and vacation pay earned through the Termination Date; and
(ii) any reimbursable expenses properly reported by the Executive.
(b) Unless the Executive resigns without Good Reason or the Employment is
terminated for Cause, then the Company shall pay any applicable prorated Bonus
Potential Earned for the bonus period in which such termination occurs at the
same time that payments are made to other participants in the Company Bonus
Plan.

6.   SEVERANCE BENEFITS UPON CERTAIN TERMINATIONS   6.1   Severance Payment. If
(1) the Company does not renew the Agreement at the end of the Original Term or
any Renewal Term, (2) the Employment is terminated by the Company other than for
Cause, (3) the Executive resigns for Good Reason, (4) the Executive is
terminated due to a Disability pursuant to Section 5.2 of this Agreement or (5)
the Executive dies, then:

  (a)   the Company shall pay to the Executive, if living, an amount equal to
one and a half (1.5) times the highest Base Salary in effect (i) during the
12 months immediately prior to the Termination Date or (ii) during the
Employment, if the Employment has lasted less than 12 months;     (b)   in
addition to the severance provided in Section 6.1(a), the Executive shall also
receive one (1.0) times (1) the average Bonus Potential Earned by the Executive
for the two (2) years ending prior to the Termination Date (the payments
provided in subsections (a) and (b) are collectively referred to as the
“Severance Payment”);     (c)   if the Employment is terminated (i) by the
Company in the event of Executive’s Disability, (ii) upon the Executive’s death,
or (iii) upon a Change of Control, the Severance Payment shall be paid in cash
or immediately-available funds, in lump sum within 10 business days following
the execution by Executive of the release described in Section 6.1(f); provided,
however, if the Employment is terminated by the Company in the event of
Executive’s Disability, any Severance Payment owed to the Executive under this
Section 6.1 shall be offset by any amount paid to the Executive pursuant to any
disability insurance policy for which the Company has paid the premiums;     (d)
  if the Employment is terminated (i) by the Company without Cause or (ii) by
the Executive for Good Reason, the Executive shall be entitled to receive the
Severance Payment in twenty-four (24) equal monthly installments during the
two-year period following the Termination Date;

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 9

 



--------------------------------------------------------------------------------



 



  (e)   if the Executive is not living, then the Severance Payment shall be paid
to the Executive’s heir(s), assign(s), successor(s)-in-interest, or legal
representative(s), in the same manner as specified in subparagraph (c); and    
(f)   as a condition to making any Severance Payment, the Company will require
the Executive or his legal representative(s) to first execute a release which
contains a full release of all claims against the Company and certain other
provisions, including but not limited to a reaffirmation of the restrictive
covenants in Sections 9.1 and 9.2.

6.2   Continuation of Insurance and Related Benefits. If (1) the Company does
not renew the Agreement at the end of the Original Term or any Renewal Term, (2)
the Employment is terminated by the Company other than for Cause, (3) the
Executive resigns for Good Reason, (4) the Executive is terminated due to a
Disability pursuant to Section 5.2 of this Agreement or (5) the Executive dies,
then:

  (a)   The Company shall, to the greatest extent permitted by applicable law
and the terms and conditions of the applicable insurance or benefit plan,
maintain the Executive (if living) and the Executive’s dependents as
participants in the life, health, dental, accident, disability insurance, and
similar benefit plans offered to (and on the same terms as) other Senior
Executives until the 24-month anniversary of the Termination Date.

  (b)   To the extent that applicable law or the terms and conditions of the
applicable insurance or benefit plan do not permit the Company to comply with
subparagraph (a), the Company shall reimburse the Executive (if living) and the
Executive’s dependents, for all expenses incurred by any of them in maintaining
the same levels of coverage under COBRA, for the same period as provided in
subparagraph (a) or as permitted by law, but solely to the extent that such
expenses exceed the deduction or amount that would have been required to be paid
by the Executive for such coverage if the Employment had not been terminated.

  (c)   If Employment is terminated by the Executive’s death, or if the
Executive dies before the expiration of the Company’s obligation under this
Section 6.2, then the Company shall continue to maintain coverage for the
Executive’s dependents under all insurance plans referred to in this Section 6.2
for which such dependents had coverage as of the date of the Executive’s death,
at the same coverage levels and for the same period of time as would have been
required had the Executive not died.

  (d)   Following the expiration of such coverage period by the Company, the
Executive (if living) and the Executive’s dependents will be entitled to elect
to maintain coverage under such insurance and benefit plans in accordance with
COBRA to the fullest extent available under law.

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 10

 



--------------------------------------------------------------------------------



 



6.3   D&O Insurance and Indemnification. Through at least the sixth anniversary
of the Termination Date, the Company shall maintain coverage for the Executive
as a named insured on all directors’ and officers’ insurance maintained by the
Company for the benefit of its directors and officers on at least the same basis
as all other covered individuals and provide the Executive with at least the
same corporate indemnification as it provides to other Senior Executives.   6.4
  No Other Severance Benefits. Other than as described above in Sections 6.1 and
6.2 and as described below in Sections 10 and 11, the Executive shall not be
entitled to any payment, benefit, damages, award or compensation in connection
with termination of the Employment, by either the Company or the Executive,
except as may be expressly provided in another written agreement, if any,
approved by the Board and executed by the Executive and by the Chief Executive
Officer. Neither the Executive nor the Company is obligated to enter into any
such other written agreement.   6.5   No Waiver of ERISA-Related Rights. Nothing
in this Agreement shall be construed to be a waiver by the Executive of any
benefits accrued for or due to the Executive under any employee benefit plan (as
such term is defined in the Employees’ Retirement Income Security Act of 1974,
as amended) maintained by the Company, if any, except that the Executive shall
not be entitled to any severance benefits pursuant to any severance plan or
program of the Company other than as provided herein.   6.6   Mitigation Not
Required. The Executive shall not be required to mitigate the amount of any
payment or benefit which is to be paid or provided by the Company pursuant to
this Section 6. Any remuneration received by the Executive from a third party
following termination of the Employment shall not apply to reduce the Company’s
obligations to make payments or provide benefits hereunder.   7.   TAX
WITHHOLDING. Notwithstanding any other provision of this Agreement, the Company
may withhold from amounts payable under this Agreement, or under any other
agreement between the Executive and the Company, all federal, state, local and
foreign taxes that are required to be withheld by applicable laws or
regulations.   8.   CONFIDENTIAL INFORMATION   8.1   Executive acknowledges that
in the course of his employment by the Company, the Company has provided him and
will continue to provide him, prior to any termination hereof, with certain
Confidential Information and knowledge concerning the operations of the Company
Group which the Company desires to protect. This Confidential Information shall
include, but is not limited to:

(a) terms and conditions of and the identity of the parties to the Company
Group’s agreements with its clients and suppliers, including but not limited to
price information;

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 11

 



--------------------------------------------------------------------------------



 



(b) management systems, policies or procedures, including the contents of
related forms and manuals;
(c) professional advice rendered or taken by the Company Group;
(d) the Company Group’s own financial data, business and management information,
strategies and plans and internal practices and procedures, including but not
limited to internal financial records, statements and information, cost reports
or other financial information;
(e) proprietary software, systems and technology-related methodologies of the
Company Group and their clients;
(f) salary, bonus and other personnel information relating to the Company
Group’s personnel;
(g) the Company Group’s business and management development plans, including but
not limited to proposed or actual plans regarding acquisitions (including the
identity of any acquisition contacts), divestitures, asset sales, and mergers;
(h) decisions and deliberations of the Company Group’s committees or boards; and
(i) litigation, disputes, or investigations to which the Company Group may be
party and legal advice provided to Executive on behalf of the Company Group in
the course of Executive’s employment.

8.2   Executive understands that such information is confidential, and he agrees
not to reveal such information to anyone outside the Company so long as the
confidential or secret nature of such information shall continue. Executive
further agrees that he will at no time use such information in competing with
all or any portion of the Company Group. At such time as Executive shall cease
to be employed by the Company, he will surrender to the Company all papers,
documents, writing and other property produced by him or coming into his
possession by or through his employment and relating to the information referred
to in this paragraph, and the Executive agrees that all such materials will at
all times remain the property of the Company.   9.   NONCOMPETITION AND
NONSOLICITATION COVENANT   9.1   Noncompetition. In return for the consideration
stated in this Agreement, including the receipt of Confidential Information by
Executive and the promise of the Company to provide the Executive with
Confidential Information, the Executive agrees that, during his employment and
for two (2) years after the termination of Employment, Executive shall not
directly or indirectly possess an ownership interest in, manage, control,
participate in, consult with, or render services for any other person, firm,
association or corporation, engaged in the business of the Company without the
prior written consent of the Company,

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 12

 



--------------------------------------------------------------------------------



 



    in the United States or any other geographic area where the Company is
conducting business, because such activity would unavoidably and unfairly
compromise the Company’s legitimate, protectible business interests in its
Confidential Information, clients, employees, suppliers, and business
relationships.   9.2   Executive agrees that he shall not, either directly or
indirectly, during Executive’s Employment and for two (2) years after
termination of Employment, in any capacity whatsoever (either as an employee,
officer, director, stockholder, proprietor, partner joint venturer, consultant
or otherwise) (a) solicit, contact, call upon, communicate with, or attempt to
communicate with any of the Company clients or potential clients for the purpose
of providing services to such client, or (b) sell any services to any client or
potential client of the Company.   9.3   Nonsolicitation. Executive agrees that
he shall not directly or indirectly during Executive’s Employment and for two
(2) years after termination of Employment, through any other entity, either
alone or in conjunction with any other person or entity employ, solicit, induce,
or recruit, any person employed by the Company at any time within the one
(1) year period immediately preceding such employment, solicitation, inducement
or recruitment.   9.4   For the purposes of this Agreement, “potential client”
shall be defined as those entities for which Executive has had access to
Confidential Information during his Employment, and “client” shall be defined as
those entities with which the Company has conducted any business during the
twelve (12) month period prior to termination of the Employment. For the
purposes of this Agreement, “services” shall mean activities performed by the
Company at any time within the one (1) year period preceding termination of
Executive’s Employment.   9.5   Executive agrees that it is his intention that
any restriction contained in this section that is determined to be unenforceable
be modified by any court having jurisdiction to be reasonable and enforceable,
and, as modified, to be fully enforced.   9.6   The Company will not
unreasonably withhold its consent under Section 9.1 to the Executive’s
employment, after the Employment, by a corporation that competes with Company,
but only if, before starting the new employment, the Executive provides the
Company with a document reasonably satisfactory to the Company, signed by both
the Executive and such corporation, containing (i) a written description of the
Executive’s duties in the new job, and (ii) specific assurances that in the new
job the Executive will neither use nor disclose the Company’s Confidential
Information.   9.7   Executive acknowledges and agrees that the restrictive
covenants contained herein are reasonable in time, territory and scope, and in
all other respects. If a Tribunal determines that any of the restrictions set
forth in this Section 9 are unreasonably broad or otherwise unenforceable under
applicable law, then (i) such determination shall be binding only within the
geographical jurisdiction of the Tribunal, and (ii) the restriction will not be
terminated or rendered unenforceable, but instead will be reformed (solely for
enforcement

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 13

 



--------------------------------------------------------------------------------



 



    within the geographic jurisdiction of the Tribunal) to the minimum extent
required to render it enforceable.   10.   CHANGE OF CONTROL   10.1   Special
Severance Benefits.

  (a)   If, during the specific time periods listed in subparagraph (b), the
Employment is terminated by any of the specific events listed there, then the
Executive will be entitled to the following benefits (“Special Severance
Benefits”):

  (1)   all benefits that would be provided under this Agreement in the event of
a termination of the Employment without Cause by the Company, with the Severance
Payment paid as provided in subparagraph (c) below, instead of as provided in
Section 6 of this Agreement; and

  (2)   a special, additional severance payment (“Special Severance Payment”)
equal to one-half (.5) times the highest Base Salary in effect (i) during the 12
months immediately prior to the Termination Date or (ii) during the Employment,
if the Employment has lasted less than 12 months.

  (b)   The specific termination events and time periods in which the Executive
will be entitled to the Special Severance Benefits are as follows:

  (1)   the Executive’s Employment is terminated by the Company, for any reason
other than Cause, at any time during the period beginning on the Change of
Control Date and ending at 5 pm Houston time on the date two (2) years after the
Change of Control Date; or     (2)   the Executive Resigns for Good Reason at
any time during the period beginning on the Change of Control Date and ending at
5 pm Houston time on the date two (2) years after the Change of Control Date.

  (c)   The Special Severance Payment and the Severance Payment required by this
Agreement shall be made to the Executive, in cash or immediately-available
funds, in a lump sum within 10 business days following the execution by
Executive of a release.     (d)   Payments pursuant to this Agreement shall not
be deemed to constitute continued employment beyond the Termination Date.    
(e)   As a condition to providing the Executive with the Special Severance
Benefits, the Company will require the Executive to first execute a release.

10.2   A Change of Control shall be deemed to have occurred if any of the
following events occurs after the Effective Date:

  (a)   The consummation of a Merger Transaction if (a) the Company is not the
surviving entity and (b) as a result of the Merger Transaction, 50 percent or
less of the

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 14

 



--------------------------------------------------------------------------------



 



      combined voting power of the then-outstanding securities of the other
party to the Merger Transaction, immediately after the date of Change of
Control, are held in the aggregate by the holders of Voting Stock immediately
prior to the date of Change of Control.     (b)   The consummation of a Sale
Transaction.     (c)   Any Person, other than the Permitted Holders, becomes the
Beneficial Owner, directly or indirectly, of more than 50 percent of the
outstanding Voting Stock.     (d)   The stockholders of the Company approve the
dissolution of the Company.     (e)   During any period of twenty-four
(24) consecutive months, the replacement of a majority of the members of the
Board who were members of the Board at the beginning of such period, and such
new members shall not have been (i) nominated or appointed to the Board pursuant
to the terms of an agreement with the Company, (ii) nominated for election or
selected as a director by a duly constituted nominating committee (or a
subcommittee thereof) of the Board or (iii) approved by a vote of at least a
majority of the members of the Board then still in office who either were
members of the Board at the beginning of such period or whose election as a
member of the Board was so previously approved.

10.3   Simultaneously with the occurrence of a Change of Control, all vesting
restrictions related to equity awards previously made to the Executive under the
Company’s 2004 Stock Incentive Plan (or any prior or successor equity incentive
plans) shall lapse, and all such awards shall become fully vested without any
requirement for further action on the Executive’s part.   11.   CERTAIN
ADDITIONAL PAYMENTS BY THE COMPANY. Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of the Executive upon a Change
of Control, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the United States Internal Revenue Code or
any interest or penalties with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Executive shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Executive of all taxes (including any interest or penalties
imposed with respect to such taxes), including any Excise Tax imposed upon the
Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment equal
to the Excise Tax imposed upon the Payments. Subject to the provisions of this
Section, all determinations required to be made hereunder, including whether a
Gross-Up Payment is required and the amount of such Gross-Up Payment, shall be
made by the Accounting Firm (at the sole expense of the Company), which shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of the date of termination of the Executive’s employment
under this Agreement, if applicable, or such earlier time as

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 15

 



--------------------------------------------------------------------------------



 



    is requested by the Company. If the Accounting Firm determines that no
Excise Tax is payable by the Executive, the Accounting Firm shall furnish the
Executive with an opinion that he has substantial authority not to report any
Excise Tax on his federal income tax return. Any determination by the Accounting
Firm shall be binding upon the Company and the Executive. As a result of the
uncertainty in the application of Section 4999 of the Code, it is possible that
Gross-Up Payments may be miscalculated and may not cover the full amount of
Excise Taxes due (an “Underpayment”) consistent with the calculations required
to be made hereunder. If the Company exhausts its remedies pursuant hereto and
the Executive thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Executive.   12.   COMPLIANCE WITH SECTION 409A OF THE INTERNAL
REVENUE CODE. To the extent applicable, it is intended that this Agreement
comply with the provisions of Section 409A of the Internal Revenue Code
(hereinafter referred to as “Section 409A”). This Agreement shall be
administered in a manner consistent with this intent, and any provision that
would cause the Agreement to fail to satisfy Section 409A shall have no force
and effect until amended to comply with Section 409A. Notwithstanding any
provision of this Agreement to the contrary, in the event any payment or benefit
hereunder is determined to constitute nonqualified deferred compensation subject
to Section 409A, then to the extent necessary to comply with Section 409A, such
payment or benefit shall not be made, provided or commenced until six months
after Executive’s “separation from service” as such phrase is defined for
purposes of Section 409A.   13.   EMPLOYEE HANDBOOKS, ETC. From time to time,
the Company may, in its discretion, establish, maintain and distribute employee
manuals or handbooks or personnel policy manuals, and officers or other
representatives of the Company may make written or oral statements relating to
personnel policies and procedures. The Executive will adhere to and follow all
rules, regulations, and policies of the Company set forth in such manuals,
handbooks, or statements as they now exist or may later be amended or modified.
Such manuals, handbooks and statements do not constitute a part of this
Agreement nor a separate contract, and shall not be deemed as amending this
Agreement or as creating any binding obligation on the part of the Company, but
are intended only for general guidance.   14.   OTHER PROVISIONS   14.1   This
Agreement shall inure to the benefit of and be binding upon (i) the Company and
its successors and assigns and (ii) the Executive and the Executive’s heirs and
legal representatives, except that the Executive’s duties and responsibilities
under this Agreement are of a personal nature and will not be assignable or
delegable in whole or in part without the Company’s prior written consent.  
14.2   All notices and statements with respect to this Agreement must be in
writing and shall be delivered by certified mail return receipt requested; hand
delivery with written acknowledgment of receipt; or overnight courier with
delivery-tracking capability. Notices

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 16

 



--------------------------------------------------------------------------------



 



    to the Company shall be addressed to the Company’s general counsel at the
Company’s then-current Principal Operating Offices. Notices to the Executive may
be delivered to the Executive in person or to the Executive’s then-current home
address as indicated on the Executive’s pay stubs or, if no address is so
indicated, as set forth in the Company’s payroll records. A party may change its
address for notice by the giving of notice thereof in the manner hereinabove
provided.   14.3   If the Executive Resigns for Good Reason because of (i) the
Company’s failure to pay the Executive on a timely basis the amounts to which he
is entitled under this Agreement or (ii) any other breach of this Agreement by
the Company, then the Company shall pay all amounts and damages to which the
Executive may be entitled as a result of such failure or breach, including
interest thereon at the maximum non-usurious rate and all reasonable legal fees
and expenses and other costs incurred by the Executive to enforce the
Executive’s rights hereunder and the Executive will be relieved of all
obligations under Section 9 (noncompetition).   14.4   This Agreement sets forth
the entire present agreement of the parties concerning the subjects covered
herein except for the separate Indemnification Agreement dated April 28, 2005,
and any equity incentive award agreement between the Company and the Executive.
There are no promises, understandings, representations, or warranties of any
kind concerning those subjects except as expressly set forth herein or therein.
  14.5   Any modification of this Agreement must be in writing and signed by all
parties; any attempt to modify this Agreement, orally or in writing, not
executed by all parties will be void.   14.6   If any provision of this
Agreement, or its application to anyone or under any circumstances, is
adjudicated to be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability will not affect any other provision or application of this
Agreement which can be given effect without the invalid or unenforceable
provision or application and will not invalidate or render unenforceable such
provision or application in any other jurisdiction.   14.7   This Agreement will
be governed and interpreted under the laws of the State of Texas.   14.8   No
failure on the part of any party to enforce any provisions of this Agreement
will act as a waiver of the right to enforce that provision.   14.9  
Termination of the Employment, with or without Cause, will not affect the
continued enforceability of this Agreement.   14.10   Section headings are for
convenience only and shall not define or limit the provisions of this Agreement.
  14.11   This Agreement may be executed in several counterparts, each of which
is an original. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 17

 



--------------------------------------------------------------------------------



 



    produce or account for any of the other counterparts. A copy of this
Agreement manually signed by one party and transmitted to the other party by FAX
or in image form via email shall be deemed to have been executed and delivered
by the signing party as though an original. A photocopy of this Agreement shall
be effective as an original for all purposes.

By signing this Agreement, the Executive acknowledges that the Executive (1) has
read and understood the entire Agreement; (2) has received a copy of it; (3) has
had the opportunity to ask questions and consult counsel or other advisors about
its terms; and (4) agrees to be bound by it.
Executed and effective as of the Effective Date.

                  COMSYS IT Partners, Inc.,       EXECUTIVE    
 
               
By:
               
Name:
 
 
Larry L. Enterline      
 
David L. Kerr    
Title:
  Chief Executive Officer            

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 18

 



--------------------------------------------------------------------------------



 



Exhibit A
Schedule 1

     
Office
  Houston, Texas
Position
  Senior Vice President – Corporate Development
Base Salary
  $291,687 
Bonus Potential
  $142,300 
Minimum PTO
  29 business days (which includes 7 paid holidays designated by COMSYS)
Specific benefits
  $1,000 per month car allowance and reimbursement of club dues consistent with
policy for similarly situated employees

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 19

 



--------------------------------------------------------------------------------



 



Exhibit B
Bonus Plan for David L. Kerr
For Fiscal Year Ending December 31, 2007
Executive is eligible to receive an annual incentive bonus equal to 50% of Base
Salary if 100% of the Company EBITDA Plan (as defined below) is achieved as set
forth in this document (the “Bonus Potential”). No incentive will be provided
unless a minimum of 90% of the EBITDA Plan is achieved. The incentive bonus
potential increases if the EBITDA Plan is overachieved, according to the
following schedule:

     
90% of EBITDA Plan achieved
  50% of Bonus Potential
95% of EBITDA Plan achieved
  75% of Bonus Potential
100% of EBITDA Plan achieved
  100% of Bonus Potential
105% of EBITDA Plan achieved
  150% of Bonus Potential
110% of EBITDA Plan achieved
  200% of Bonus Potential

No additional Bonus Potential will be earned for any EBITDA above 110% of EBITDA
Plan.
The bonus payable hereunder will be prorated between targeted achievement
levels.
The 2007 EBITDA Plan amount shall be as determined by the Board.
Annual incentive bonuses will be paid by March 31 of the calendar year following
the year in which the bonus is earned.

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 20

 



--------------------------------------------------------------------------------



 



Exhibit C
Corporate, Civic, and Charitable Board Positions Held by Executive
None

      EXECUTIVE EMPLOYMENT AGREEMENT   PAGE 21

 